 In the Matterof CURTISS-WRIGI-ITCORPORATIONandINTERNATIONALASSOCIATIONOF MACHINISTS, AIRCRAFT LODGE 703, A. F.OFL.In the Matter of CURTISS-WRIGHT CORPORATIONandJAMES R. KEHOECases Nos. C-2200 and C-2201, respectively.-Decided ' June 2, 1942Jurisdiction:airplane propeller manufacturing industry.Settlement:stipulation providing for compliance with the Act.RemedialOrders: entered on stipulation.Mr. W. T. LittleandMr. Martin I. Rose,for the Board.Spence, Windels, Walser, Hotchkiss c6 Angell,byMr. Andre Maxi- "movandMr. Eric Nightingale,of New York City, for the respondent.Mr. Jerome Y. Sturm,of New York City, for the Union.Mr. Donald G. Collester,of Clifton, N. J., for Propeller-Craft.1llr.Robert E. Tillman,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by International Association of Machin-ists,Aircraft Lodge 703, A. F. of L., herein called the Union, and byJames R. Kehoe, the National Labor Relations Board, herein calledthe Board, by the Regional Director for the Second Region (NewYork City), issued its complaint, dated April 13, 1941, against Cur-tiss-Wright Corporation, New York City, herein called the respond=ent, alleging that the respondent had engaged in and was engagingin unfair labor practices affecting commerce, within the meaning ofSection '8 (1), (2), and (3). and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint, accompanied by notice of hearing, wereduly served upon respondent, the Union, and upon The Propeller-Craft, Inc., herein called Propeller-Craft, a labor organization allegedin the complaint to be dominated by the respondent.With respect to the unfair labor practices, the complaint allegedin substance that the respondent (1) did in or about June 1938,initiate, form, and sponsor Propeller-Craft at its Clifton and Cald-well,New Jersey, plants, and since that time to date has assisted,41 N. L. R B., No. 120.608 CURTISS-WRIGHT CORPORATION609;dominated, contributed to the support of, and interfered with theadministration- of Propeller, Craft; (2) since that date to date hasvilified, discouraged, and expressed disapproval of the Union; hasinterrogated employees concerning their membership in the.Union;has urged, persuaded and warned its employees to refrain from assist-ing or becoming members of the Union; has threatened its employeeswith, discharge or other reprisals if they assisted or became or re-mained members of the Union, and has taken such reprisals;, hasdiscriminated and threatened to discriminate against employees withrespect to deferment and classification under the Selective Service andTraining Act of 1940, as amended, because they aided or became mem-bers of, or sympathized with the Union and its activities; has urged,persuaded, threatened or warned its employees to assist, become mem-bers of, or remain members of Propeller-Craft; and has kept undersurveillance union members and their activities for the purposes ofself-organization; (3) has refused and continues to refuse to employJohn Laiza at its propeller division plant at Indianapolis, Indiana,because he joined or assisted the Union or engaged in other concertedactivities for the purposes of collective bargaining or other mutualaid or protection, while employed by respondent at its Clifton andCaldwell plants; (4) in or about August 1941 discriminated againstFrank Babcock and James R. Kehoe, and continues to discriminateagainst them with respect to their deferment and classification underthe Selective Service and Training Act of 1940, as amended, becausethey assisted or joined the Union or engaged in other concertedactivities for the purposes of collective bargaining or other mutualaid or protection or because they refused to aid respondent in destroy-ing the Union and its concerted activities; (5) on or about-March 4,1942, discharged Frank Babcock while employed at its Caldwellplant, and has refused and continues to refuse to reinstate him be-cause he joined or assisted the Union or engaged in other concertedactivities for the purposes of collective bargaining or other mutualaid or-protection, and (6) by the foregoing acts interfered with, re-strained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.The respondent -filed its answerto the complaint on April 22, 1942, admitting than it was engagedin -commerce at its Clifton and Caldwell, New Jersey, plants withinthe meaning of the Act, but denying that it had engaged in-or wasengaging in -any of the unfair labor practices alleged.On May 1,1942, Propeller-Craft filed a petition to intervene and its answer tothe complaint, denying each and every allegation contained in thecharges.-Thereafter, a hearing was held, before a duly designated TrialExaminer of the Board.On May, 18, 1942, Propeller-Craft,- stating403892-42-vol. 41-39 610DECISIONSOF NATIONALLABOR RELATIONS BOARDthat its members had voted to dissolve it, withdrew from the proceed-ing. - On the same day the respondent, the Union, and counsel forthe Board entered into a- stipulation.The stipulation provides asfollowsrWHEREAS upon charges and amended charges filed by Interna-tional Association of Machinists, Aircraft Lodge 703, A. F. L.,in Case No. II-C-3985 and charges filed by James R. Kehoe inCase No. II-C-4433, which cases were consolidated by directionof the National Labor Relations Board, hereinafter called theBoard, dated March 28, 1942, the Board, acting pursuant toauthority'in 'Section10 (b) of the National Labor Relations Act,49 Stat. 449, by the Regional Director for the SecondRegion asagent for the Board designated by the Board's Rules and Reg-ulations-Series 2, Article IV, Section 1, as amended, issued itscomplaint on April 13, 1942 against Curtiss-Wright Corporation,hereinafter called the Respondent, and'WHEREAS acopy of said complaint, amended charges andcharges, notice of hearing and a copy of said Order of Consoli-dation were duly served upon the Respondent, International Asso-ciation of Machinists, Aircraft Lodge 703, A. F. L. and ThePropeller Craft Inc., andWHEREAS Respondent, By Spence, Windels, Walser, Hotchkiss& Angell, Esqs., its attorneys, duly filed its answer, verified April21, 1942 and The Propeller Craft Inc., by Donald G. Collester,Esq., its attorney, duly filed its petition for leave to intervene,verified April 30, 1942 and its answer, verified May 1, 1942, andWHEREAS asappears from the transcript of the hearings of thisproceeding mentioned in paragraph 5 below, The Propeller CraftInc., with knowledge of the fact that the parties hereto intend toenterinto this stipulation, has withdrawn its appearance,answer,and petition for intervention and will not contest this proceeding.WHEREAS Respondent does not admit that it has violated anyof the provisions of the National LaborRelationsAct, andWHEREAS Respondent will reinstate James R. Kehoe to hisformer positionin accordance with the provisions of theSelectiveService and Training Act of 1940, andWHEREAS Respondent has offered employment to John Laizaat its plant at Indianapolis, Indiana, andWHEREAS Respondent is now devoting all its production facil-ities to the manufacture of war materials, andWHEREAS in the interests of the war effort the parties desire todispose amicably the pending controversies,IT IS HEREBYSTIPULATEDAND AGREEDbyand between Ciirtiss-Wright Corporation,' International Association of Machinists, CURTISS-WRIGHT CORPORATION611Aircraft Lodge 703, A. F. L. (hereinafter called the Union) andMartin I. Rose, Attorney, National Labor Relations Board, that1.Respondent is and has been since 1929 a corporation dulyorganized under and existing by virtue of the laws of the Stateof Delaware, having its principal offices in New York, New York,and has since 1938 had plants at Clifton and Caldwell, NewJersey, respectively, and is now and has been engaged at saidplants in the manufacture, sale and distribution of airplane pro-pellers and related products.During the six months periodpreceding January 1, 1942 the Respondent purchased and usedat the Clifton and Caldwell plants raw materials valued in excessof $500,000.00, more than 90 per cent of which materials wereshipped to Clifton and Caldwell from points outside the Stateof New Jersey.During the same period Respondent's gross salesof products manufactured at the Clifton and Caldwell plantsamounted to more than $3,000,000.00, over 90 per cent of whichproducts were shipped by Respondent to points outside the Stateof New Jersey.2.Respondent concedes that it is engaged in interstate com-merce within the meaning of the National Labor Relations Act.3. International Association of Machinists, Aircraft Lodge 703,A. F. L. and The Propeller Craft Inc., are each labor organiza-tions within the meaning of the National Labor Relations Act.4.The taking of testimony or evidence in this proceeding andthe making of findings of fact and conclusions by the Board,pursuant to the provisions of the National Labor Relations Act,are hereby expressly waived by the parties hereto.5.This stipulation together with the transcript of the hearingsheld herein on May 11, 1942, May 14, 1942 and May 18, 1942, andthe exhibits introduced thereat before Frank Mouritsen, the TrialExaminer duly designated to act as Trial Examiner in this pro-ceeding, shall constitute the record in this proceeding.6.Upon this stipulation, if approved by the National LaborRelations Board, and upon the record as provided for herein,an Order may forthwith be entered by the Board providing asfollows :The Respondent, Curtiss-Wright Corporation, and its officers,agents, successors and assigns shall:1.Cease and desist from :(a)Dominating or interfering with the administration ofThe Propeller Craft Inc., or from contributing financial orother support to The Propeller Craft Inc. ; 612DECISIONS OF NATIONAL LABOR- RELATIONS BOARDRecognizing The Propeller Craft Inc. as the exclusivebargaining representative of its employees for the purposes ofcollective bargaining;(c)Giving effect to its C'ontrac't of February 24, 1942 withThe Propeller Craft Inc., or any of the revisions thereof, orto any other extension, renewal, revision, modification or sup-plement thereof, or to any superseding contract which .maynow be in force;(d) In any other manner in connection with the above matterinterfering with, restraining or coercing its employees in theexercise of the right to self-organization, to form, join or assistlabor organizations, to bargain collectively through represent-atives of their own choosing and to engage in concerted activ-ities for the purpose of collective bargaining or other mutualaid and protection, as guaranteed in Section 7 of the Act.2.Take the following,affirmative action :-(a)'Withdraw and withhold all recognition from The Pro-pellerCraft Inc. as the exclusive representative of its em-ployees for the purpose of dealing with the Respondentconcerning grievances, labor disputes, wages, rates of pay,hours of employment and other conditions of employment, andcompletely disestablishThe Propeller CraftInc. as suchrepresentative;(b) Immediately post in conspicuous places throughout itsplants at Clifton and Caldwell, New Jersey, and maintain fora period of at least sixty (60) consecutive days from the dateof posting, notices to its employees stating: (1) that the Re-spondent will not engage in the conduct from which it isordered to cease and desist in Paragraphs 1 (a), (b), (c) and(d), and; (2) that it will take the affirmative action set forthin Paragraph 2 (a) of this Order;(c)Notify the Regional Director for the SecondRegion,in writing, within ten (10) days from the date of this Orderwhat steps the Respondent has taken to comply herewith.7. It is further stipulated and agreed by and between the par-ties hereto that any Circuit Court of Appeals of the United Statesmay,'upon application of the Board, enter an enforcement decreein appropriate form embodying substantially the terms-of theBoard's Order, above set forth.All parties hereby waive theirright to contest the entry of any such decree and their right toreceive notice of the filing of an application for the entry of suchdecree. CURTISS-WRIGHT CORPORATION6138.The union withdraws Paragraph 5 and withdraws withoutprejudice Paragraphs 6 and 7 of its amended charge and theBoard withdraws Paragraphs 6, 7, 8, 10, and so much of Para-graph 13 of its complaint as alleges violation of Section 8, sub-division:3 of the Act, such withdrawal being without prejudiceinsofar as it concerns the allegations of Paragraphs 6 and 7 ofsaid amendedcharge.9.This entire stipulation is subject to the approval of theNational Labor Relations Board and shall be null and void inthe event the Board does not approve thereof.10.The entire agreement is contained within the terms of thisstipulation and there is no verbal agreement which various,altersor adds to this stipulation.On May 26, 1942,the Board issued its order approving the stipula-tion and making it a part of the record herein.Upon the basis of the above stipulation and the entire record in thecase, the Board makes the following :FINDINGS OF FACTCurtiss-WrightCorporation is a Delaware corporation maintainingits principal offices inNew York City.The respondent-has since`1938 and 1940,respectively,operated plants at Clifton and Caldwell,New Jersey,whereit is engaged in the manufacture,sale, and dis-tribution of airplane propellers and related products. -This proceed-ing involves only the respondent's operations at these two plants.-During the 6 months period preceding January 1, 1942, the re-spondent purchased and used at the Clifton and Caldwell plants rawmaterials valued in excess of$500,000, more than 90 percent of whichwas shippedto the plants from outside the State of New Jersey.'During the same period,the respondent'sgross,sales of productsmanufacturedat the twoplants amounted to more than'$3,000,000,over 90 percent of which was shipped outside the State of NewJersey.The respondent admits, and we find, that it is engaged incommercewithin themeaning ofthe Act.ORDERUpon the basis of the foregoing findings of fact, and pursuant toSection 10 (c) of the National Labor Relations Act, the NationalLabor Relations Board hereby orders that the respondent, Curtiss-Wright Corporation, and its officers, agents, successors, and assignsshall1.Cease and desist from :-(a)Dominating or interfering with the administration of ThePropeller Craft Inc., or from contributing financial or other supportto The Propeller Craft Inc. ; 614DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Recognizing The Propeller Craft Inc. as the exclusive bargain-ing representative of its employees for the purposes of collectivebargaining;(c)Giving effect to its contract of February 24, 1942 with The; Pro-,pellerCraft Inc., or any of the revisions thereof, or to - any otherextension, renewal, revision, modification or supplement- thereof, orto any superseding contract which may now.be in force;.(d)In any other manner in connection with the above matterinterfering with, restraining or coercing its employees in the exerciseof the right to self-organization, to form, join,or assist labor organi-zations, to bargain collectively through representatives of their ownchoosing and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid and protection, as guaranteedin Section 7 of the Act.2.Take the following affirmative action :;(a)Withdraw and withhold all recognition from The PropellerCraft Inc. as the exclusive representative of its employees for thepurpose of dealing with the Respondent concerning grievances, labordisputes, wages, rates of pay, hours- of employment and other con-ditions of employment, and completely disestablish The Propeller,Craft Inc. as such representative;(b)- Immediately post in conspicuous places throughout its plantsat. Clifton and Caldwell, New Jersey, and maintain for a period ofat least-sixty (60) consecutive days from the date of posting,noticesto its employees stating : (1) that the Respondent will not engage inthe conduct from which it is ordered to cease.arid desist in Paragraphs.1 (a), (b), (c) and (d), and; (2) that it will take the affirmative,action set forth in Paragraph2 (a) ofthis Order;(c)Notify the Regional Director- for the Second Region,in writ-ing, within ten'(10) days from the date of this Order whatsteps theRespondent has taken to comply herewith.